TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00527-CR



                                Marshall Moreno, Appellant


                                               v.


                                 The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
        NO. 3013571, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            CONCURRING OPINION


              I concur in the judgment only.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: March 10, 2005